DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it refers to “silicone dioxide” instead of “silicon dioxide”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 8 objected to because of the following informalities:  “dispersant is” should be “dispersant that is”, or something grammatically equivalent.
Claim 9 objected to because of the following informalities:  “crosslinking agent is” should be “crosslinking agent that is”, or something grammatically equivalent.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the claim requires “filtering the dispersant to create a topcoat composition.”  However, since the dispersant is a liquid, it is unclear how one can “filter” out a liquid from a liquid.  Therefore, it cannot be determined what Applicant is intending to claim. 
For purposes of examination, the limitation of “filtering the dispersant” will be ignored.
Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-18 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kanungo et al. (US2016/0176185). 	Regarding claim 1, Kanungo et al. disclose “a topcoat composition for a variable data lithography imaging blanket (abstract, paragraph 48) comprising:  	at least one fluorosilicone (paragraph 55);  	at least one infrared-absorbing filler (paragraph 55); and  	silicon dioxide present in an amount ranging from greater than about 5% to about 10%, based on a total weight of the topcoat composition (paragraph 57).” 	Regarding the final limitation “wherein when the topcoat composition has a shear rate between about 2 s-1 to about 3 s-1 the topcoat composition has a viscosity ranging from about 1500 mPa/s to about 500 mPa/s and the shear rate does not decrease as the viscosity increases or decreases,” it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by an identical or substantially identical process, properties are presumed inherent.  See MPEP §2112.01.  In this instance, all of the components are the same, and in the same amounts.  Therefore, the recited property of the viscosity is presumed inherent.   	Regarding claim 2, Kanungo et al. further disclose “wherein the silicon dioxide is present in an amount ranging from about 6% to about 7%, based on a total weight of the topcoat composition (paragraph 57).” 	Regarding claim 3, Kanungo et al. further disclose “wherein the silicon dioxide is present in the topcoat composition in an amount ranging from about 6.5% to about 6.6%, based on a total weight of the topcoat composition (paragraph 57).” 	Regarding claim 4, Kanungo et al. further disclose “wherein the at least one infrared-absorbing filler is carbon black (paragraph 55).” 	Regarding claim 5, Kanungo et al. further disclose “wherein the at least one infrared-absorbing filler is present in the topcoat composition in an amount ranging from about 5% to about 35% by weight, based on the total weight of the topcoat composition (paragraph 56).” 	Regarding claim 6, Kanungo et al. further disclose “wherein the at least one fluorosilicone is chosen from vinyl-terminated trifluoropropyl methylsiloxane polymer (paragraph 50).” 	Regarding claim 7, Kanungo et al. further disclose “wherein the at least one fluorosilicone is present in the topcoat composition in an amount ranging from about 40% to about 80% by weight, based on the total weight of the topcoat composition (paragraph 56).” 	Regarding claim 9, Kanungo et al. further disclose “further comprising at least one crosslinking agent is methyl hydrosiloxane-trifluoropropylmethyl siloxane (paragraphs 52 and 85: XL-150).” 	Regarding claim 10, Kanungo et al. further disclose “further comprising at least one catalyst (paragraph 54).” 	Regarding claim 11, Kanungo et al. further disclose “wherein the at least one catalyst is a platinum catalyst (paragraph 54).” 	Regarding claim 12, Kanungo et al. further disclose “an imaging blanket for variable data lithography (item 100) comprising:  	a substrate (item 110); and  	a topcoat composition according to claim 1 (see the rejection of claim 1 above).” 	Regarding claim 13, Kanungo et al. further disclose “wherein the substrate comprises at least one material selected from the group consisting of metals, polyimides, plastic composites, and woven fabrics (paragraph 18).” 	Regarding claim 14, Kanungo et al. further disclose “wherein the topcoat composition has a thickness ranging from about 0.5 µm to about 4 mm (paragraph 58).” 	Regarding claim 15, Kanungo et al. further disclose “wherein the topcoat composition is cured to the substrate at a temperature ranging from about 135 °C to about 165 °C (paragraphs 46 and 86) for a time period ranging from about 15 minutes to about 5 hours (paragraph 86).” 	Regarding claims 16 and 17, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by an identical or substantially identical process, a prima facie case of either anticipation or obviousness has been established.  See MPEP §2112.01.  In this instance, since the topcoat of Kanungo et al. is at least substantially identical to the topcoat as claimed, the recited properties of Ra and tangent of delta are presumed inherent.  
 	Similarly, regarding claim 18, the topcoat composition of Kanungo et al. is at least substantially identical to that claimed, and even has the same crosslinking agent and catalyst (see the rejections of claims 9 and 11).  Therefore, the recited property of “the topcoat composition has a degree of crosslinking ranging from about 45% to about 55%” is presumed inherent.   	Regarding claim 20, Kanungo et al. teach “a method of reducing coating defects on a media coated using an imaging member for variable data lithography, the method comprising:  	applying a fountain solution to an imaging member comprising a cured topcoat composition (paragraph 73);  	forming a latent image by evaporating the fountain solution from selective locations on the cured topcoat composition to form hydrophobic non-image areas and hydrophilic image areas (paragraph 74);  	developing the latent image by applying an ink composition to the hydrophilic image areas (paragraph 74); and  	transferring the developed latent image to a receiving substrate (paragraph 74),  	wherein the topcoat composition comprises at least one fluorosilicone (paragraph 55), at least one infrared-absorbing filler (paragraph 55), and silicon dioxide present in an amount ranging from greater than about 5% to about 10%, based on a total weight of the topcoat composition (paragraph 57).”  
 	Regarding the final limitation “wherein when the topcoat composition has a shear rate between about 2 s-1 to about 3 s-1 the topcoat composition has a viscosity ranging from about 1500 mPa/s to about 500 mPa/s and the shear rate does not decrease as the viscosity increases or decreases,” it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by an identical or substantially identical process, properties are presumed inherent.  See MPEP §2112.01.  In this instance, all of the components are the same, and in the same amounts.  Therefore, the recited property of the viscosity is presumed inherent.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badesha et al. (US 2018/0029351).
 	Regarding claim 8, Kanungo et al. disclose all that is claimed, as in claim 1 above, except “further comprising at least one dispersant is polyoxyalkylene amine derivative.”  However, Badesha et al. teaches adding  at least one polyoxyalkylene amine derivative as a dispersant in order to stabilize the fluorosilicone composite (abstract).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to add at least one dispersant that is a polyoxyalkylene amine derivative in order to stabilize the fluorosilicone composite.
 	Regarding claim 19, Kanungo et al. teach “a method of making a topcoat composition (paragraphs 48++) for a variable data lithography imaging blanket (abstract),  	the method comprising:  	mixing in a solvent beads (paragraph 86), an infrared-absorbing filler (paragraph 86), silicon dioxide (paragraph 86) a fluorosilicone (paragraph 86) and a crosslinking agent (paragraph 86) to create a mixture.”  Kanungo et al. fail to teach in the example that the silicon dioxide is present “in an amount ranging from greater than about 5% to about 10% by weight based on a total weight of the topcoat composition,” but does teach in paragraph 57 that it can be from about 5 to about 30 weight percent in order to increase tensile strength or wear resistance.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to include silicon dioxide in an amount of from about 5 to 10 weight percent in order to increase tensile strength or wear resistance.   	Kanungo et al. further fail to teach “a dispersant” or “an inhibitor.”  However, Badesha et al. teaches adding at least one polyoxyalkylene amine derivative as a dispersant in order to remove a need for shaking the dispersion by paint shaker and instead allows a more manufacture friendly roll ball milling process (abstract) and adding an inhibitor to increase the pot life (paragraph 63).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to add at least one dispersant that is a polyoxyalkylene amine derivative in order to use a roll ball milling process and to add an inhibitor in order to increase the pot life.   	Kanungo et al. teach that any suitable polymerization process may be used (paragraph 42).  Badesha et al. teach that the roll ball milling process includes adding all of the components and steel beads together and roll ball milling, then filtering out the steel beads, to create the topcoat composition (paragraph 77). 	Kanungo et al., as modified, fail to disclose “wherein when the topcoat composition has a shear rate between about 2 s-1 to about 3 s-1, the topcoat composition has a viscosity ranging from about 1500 mPa/s to about 500 mPa/s and the shear rate does not decrease as the viscosity increases or decreases.” However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by an identical or substantially identical process, properties are presumed inherent.  See MPEP §2112.01.  In this instance, all of the components are the same, and in the same amounts, and made in the same manner.  Therefore, the recited property of the viscosity is presumed inherent.  
 	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853